DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 13, and 17 have been amended.  Claim 11 has been cancelled.  Claims 1-10 and 12-20 are pending and examined below.

Allowable Subject Matter
Claims 1-10 and 12-20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record US 20150219522 A1 (“Tseng”) discloses a method for an engine, comprising: sealing a fuel tank; and indicating fuel system degradation based on a comparison of a first correlation coefficient, determined based on a change in fuel tank pressure and a change in fuel tank temperature, to a second correlation coefficient determined based on a change in ambient pressure and a change in ambient temperature. In this way, leak tests, such as engine-off natural vacuum tests, may be performed without knowledge of the properties of the fuel stored in the fuel tank.
As per independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious indicating that one or more of the one or more structural standoffs of the vehicle being diagnosed are degraded or not functioning as desired responsive to data related to fuel tank pressure from the crowd 
As per independent claim 13, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious retrieving a set of data pertaining to fuel tank pressure from the vehicle being diagnosed; comparing the information pertaining to fuel tank pressure from the crowd of vehicles subsequent to the set of data; and indicating that one or more of the one or more structural standoffs of the vehicle being diagnosed are degraded responsive to the information pertaining to fuel tank pressure from the crowd not correlating with the set of data pertaining to fuel tank pressure from the vehicle being diagnosed.
As per independent claim 18, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious conduct the fuel tank diagnostic by retrieving fuel tank pressure data and fuel level data from a crowd of vehicles within a predetermined distance of the hybrid vehicle, retrieving a set of fuel tank pressure data and a set of fuel level data from the hybrid vehicle, and comparing fuel tank pressure data and fuel level data from the crowd with the set of fuel tank pressure data and the set of fuel level data from the hybrid vehicle; indicating the fuel tank of the hybrid vehicle is degraded responsive to fuel tank pressure data and fuel level data from the crowd not correlating with the set of fuel tank pressure data and the set of fuel level data, respectively; and taking mitigating action to prevent further degradation of the fuel tank of the hybrid vehicle responsive to the fuel tank of the hybrid vehicle being indicated to be degraded, where mitigating action includes the fluidically coupling the fuel tank of the hybrid vehicle to the fuel vapor canister and to atmosphere.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Y OH whose telephone number is (571)270-5912.  The examiner can normally be reached on M-Th (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/HARRY Y OH/Primary Examiner, Art Unit 3666